RENDERED: MAY 28, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2020-CA-1032-MR


RANDALL BUFORD                                                       APPELLANT



             APPEAL FROM JEFFERSON CIRCUIT COURT
v.        HONORABLE CHARLES L. CUNNINGHAM, JR., JUDGE
                  ACTION NO. 17-CR-002936-001



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; K. THOMPSON AND L. THOMPSON,
JUDGES.

CLAYTON, CHIEF JUDGE: Randall Buford appeals from the Jefferson Circuit

Court’s decision to revoke his probation and impose an eleven-year sentence.

Based upon our review of the record and applicable law, we affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND

                 On September 2, 2017, Buford was driving a vehicle with another

individual as his passenger. Buford struck another vehicle occupied by a family of

four and did not stop his vehicle. The driver of the vehicle that was struck

followed Buford to obtain his license plate number. Buford ultimately stopped his

vehicle and his passenger fired an AR-15 assault rifle into the other vehicle. All

four members of the family, including two young children, were injured.

                 The Jefferson County grand jury indicted Buford for four counts of

attempted murder, four counts of assault in the first degree, and one count of

failure to stop and render aid. On September 7, 2018, Buford entered an Alford1

plea to four amended counts of facilitation to commit assault in the first degree and

the one count of failure to stop and render aid. The remaining charges were

dismissed in exchange for his plea.

                 On October 30, 2018, the circuit court accepted Buford’s plea. In its

judgment of conviction and sentence, the circuit court noted that Buford had been

released to the home incarceration program pending his sentencing but disappeared

soon after. He thereafter pled guilty to one count of escape in the second degree

and one count of tampering with a prisoner monitoring device and received a one-

year sentence. Further, the Commonwealth revoked its previous offer of an eight-


1
    North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).

                                                 -2-
year sentence and the circuit court ultimately sentenced Buford to eleven years’

imprisonment.

             On May 15, 2019, Buford filed a motion for shock probation. The

circuit court granted the motion and placed Buford on probation for a period of

five years. The conditions of Buford’s probation required that he not commit

another offense, avoid injurious or vicious habits, avoid persons or places of

disreputable or harmful character, maintain suitable employment, report to his

probation officer as directed, promptly notify his probation officer of any change in

address, and complete the day reporting center (“DRC”) program.

             On August 8, 2019, Buford filed a motion for bond reduction, stating

in such motion that while he was in custody in Kentucky, he received a bench

warrant from a pending Indiana case for theft of an automobile that predated the

Kentucky indictment. The motion indicated that Buford could not begin DRC

because of the Indiana hold and requested that the court release him to the custody

of Indiana on the condition that once his case there was resolved or the warrant

was lifted he would report to the jail to begin the DRC program. The circuit court

entered an order releasing Buford on his own recognizance on August 12, 2019, to

resolve the Indiana case.

             Buford was later referred to Our Lady of Peace to complete an

intensive outpatient program (“IOP”) and then participate in the DRC program.


                                         -3-
On September 27, 2019, the Commonwealth moved to revoke Buford’s probation.

As grounds for the motion, the Commonwealth attached a special supervision

report prepared by Buford’s probation officer. The officer stated that Buford had

failed to report as directed, failed to begin treatment with IOP, and absconded from

supervision. Based on the special supervision report, on October 10, 2019, the

circuit court issued an arrest warrant.

             On January 24, 2020, Buford was arrested in Indiana and charged

with identity deception – a felony – as well as falsely informing or hindering the

law enforcement process. Buford was also served with the outstanding probation

violation warrant and transferred to the custody of the Louisville Metro

Department of Corrections (“LMDC”). While in the LMDC’s custody, on April

20, 2020, Buford was charged with tampering with physical evidence, first-degree

promoting contraband, and possession of marijuana when he was found with a

bundle of marijuana wrapped in a sock in his waistband.

             The circuit court held a revocation hearing on July 14, 2020.

Samantha Stone, Buford’s probation officer, testified on behalf of the

Commonwealth and Buford testified on his own behalf. Officer Stone detailed

Buford’s numerous probation violations, as well as his commission of multiple

new offenses, three of which were felonies and three of which occurred while he

was in custody. Officer Stone also testified that Buford lied about his home


                                          -4-
address and did not have permission to be in Indiana. Buford did not dispute the

violations, but blamed them on his lack of transportation, housing, and a cell

phone. Buford admitted that at some point he “quit trying to report” and conceded

that he was able to find transportation to Indiana where he also committed new

offenses.

             At the conclusion of the hearing, the circuit court revoked Buford’s

probation and offered a lengthy explanation for its decision:

             Well, let me explain the standard by which I am
             supposed to make this decision and there are two things I
             have to decide. Number one, can you be rehabilitated in
             a community setting, which would translate to your ears,
             as not in prison or not in jail. And B, are you likely to
             commit a new offense if you’re out?

             The challenge here is that if I ever had a case where the
             paper record screams out at me “he’s going to commit
             another offense?” In your case – I normally say unless
             we have you behind bars – you found a way to get in
             trouble even being in custody. And I find myself
             sometimes saying to people “you know if we let him out
             he’s going to,” like you’re asking me, it’s an opportunity
             to get in trouble. You find ways to get in trouble even
             when you’re in custody. But I digress. You also got in
             trouble over in Indiana.

             And then secondly are you likely to re-offend, well you
             found a way to get charged with felony offenses on two
             occasions since you were probated less than a year ago,
             shock probated less than a year ago. So, by all objective
             standards you have a miserable record for the two things
             that I am supposed to use to make this decision. The two
             criteria by which I am to make that assessment.


                                         -5-
             ....

             I have literally played every card I have been given to try
             to help you through this and at this point I feel like I need
             to grant the motion to revoke you. And hope that your
             mother hangs tough with you and for you and that when
             you see the parole board that they see fit to let you go to
             Kansas and try to start your life over again. But I am
             greatly concerned that right now you simply don’t have
             the tools.

             ....

             So I am sorry, but I have to grant this motion.

             The circuit court entered a written revocation order on July 16, 2020,

imposing Buford’s original eleven-year sentence. This appeal followed.

                                    ANALYSIS

             A trial court has discretion in probation revocation matters but must

exercise its discretion “consistent with statutory criteria.” Commonwealth v.

Andrews, 448 S.W.3d 773, 780 (Ky. 2014). Specifically, before revoking

probation a trial court must make two findings under Kentucky Revised Statutes

(KRS) 439.3106(1): (1) whether the alleged probation violation “constitutes a

significant risk to prior victims of the supervised individual or the community at

large” and (2) whether the defendant “cannot be appropriately managed in the

community[.]” Further:

             KRS 439.3106 permits, but does not require, a trial court
             to employ lesser sanctions[.] The elective language of
             the statute as a whole creates an alternative employed and

                                          -6-
             imposed at the discretion of the trial court—discretion
             the Supreme Court insisted the trial court retained in light
             of the new statute. Nothing in the statute or in the
             Supreme Court’s interpretation of it requires the trial
             court to impose lesser sanctions prior to revoking
             probation.

McClure v. Commonwealth, 457 S.W.3d 728, 732 (Ky. App. 2015) (emphasis in

original) (citation omitted).

             We review a trial court’s revocation decision for abuse of discretion.

Andrews, 448 S.W.3d at 780. An abuse of discretion occurs when a trial court’s

decision is “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999) (citations

omitted).

             Buford argues that the circuit court abused its discretion in revoking

his probation because the revocation order lacked the required statutory findings.

The specific findings of fact addressing the statutory criteria of KRS 439.3106(1)

may be either written or oral. Lainhart v. Commonwealth, 534 S.W.3d 234, 238

(Ky. App. 2017). Further, in Commonwealth v. Gilmore, the Supreme Court of

Kentucky stated:

             [E]ven though the statute requires a trial court to consider
             whether a probationer’s failure to abide by a condition
             poses a significant risk to prior victims or the community
             at large, neither KRS 439.3106 nor Andrews require
             anything more than a finding to this effect supported by
             the evidence of record.


                                         -7-
587 S.W.3d 627, 631 (Ky. 2019). Therefore, a trial court is not required to provide

explanations for the statutory findings; instead, it must only make the findings,

which must be “supported by the evidence of record.” McClure, 457 S.W.3d at

733.

             In this case, the circuit court discussed the statutory language

contained in KRS 439.3106(1) as applied to this specific case. The circuit court

indicated to Buford that it was required to consider whether he could be

rehabilitated in a community setting and whether he was likely to commit a new

offense if he was out of custody. The circuit court went on to find that Buford had

a “miserable” record for both, and such finding was supported by the evidence of

record.

             In this case, not only did Buford abscond from supervision, he

committed five new offenses, three of which were felonies. Buford’s arrest on any

one of the five offenses alone was evidence that he posed a risk to the community

and that he could not be effectively managed there. Particularly, in Lucas v.

Commonwealth, a separate panel of this Court stated that “[g]enerally, a trial

court’s decision revoking probation is not an abuse of discretion if there is

evidence to support at least one probation violation.” 258 S.W.3d 806, 807-08

(Ky. App. 2008) (citing Messer v. Commonwealth, 754 S.W.2d 872, 873 (Ky. App.

1988)). Moreover, three of Buford’s five new offenses occurred while he was in


                                         -8-
custody, indicating both a risk to the community and an inability to be managed in

the community.

             Additionally, Buford argues that a sanction, not revocation, was

appropriate. As previously discussed, however, “[n]othing in [KRS 439.3106(1)]

or in the Supreme Court’s interpretation of it requires the trial court to impose

lesser sanctions prior to revoking probation.” McClure, 457 S.W.3d at 732

(emphasis in original). The purpose of KRS 439.3106 is to avoid incarcerating

probationers for minor violations. Andrews, 448 S.W.3d at 779 (citation omitted).

Buford’s missteps do not qualify as “minor violations.” The circuit court properly

exercised its discretion consistent with KRS 439.3106(1) and Andrews, and no

abuse of discretion occurred.

                                  CONCLUSION

             For the foregoing reasons, the probation revocation order entered by

the Jefferson Circuit Court is affirmed.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

Christopher B. Thurman                      Daniel Cameron
Assistant Appellate Defender                Attorney General of Kentucky
Louisville, Kentucky
                                            Aspen Roberts
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                           -9-